420 F.2d 483
UNITED STATES of America, Appellee,v.Joseph J. MASTRIANNI, Defendant-Appellant.
No. 315.
Docket 33518.
United States Court of Appeals Second Circuit.
Argued November 19, 1969.
Decided December 5, 1969.

Richard P. Crane, Jr., Asst. U. S. Atty. (Stewart H. Jones, U. S. Atty., for District of Connecticut, on the brief), for appellee.
Arthur Addess, Brooklyn, N. Y. (Laufer, Addess & Johnson and Samuel H. Dawson, Brooklyn, on the brief), for defendant-appellant.
Before LUMBARD, Chief Judge, and DANAHER* and ANDERSON, Circuit Judges.
PER CURIAM:


1
Joseph Mastrianni was convicted on two counts of selling heroin hydrochloride not in pursuance of a written order form issued in blank by the Secretary of the Treasury or his delegate, such order form being required by 26 U.S.C. section 4705(a). The trial was before Judge Timbers and a jury, and appellant was sentenced to ten years imprisonment on each count, the terms to run concurrently; in addition, Mastrianni was fined $5,000.00 on the first count. The only issue presented on this appeal is whether the order form requirements of 26 U.S.C. section 4705(a) compel disclosure of incriminating information in violation of the Fifth Amendment. This question, presented in almost identical terms, has been resolved against appellant's position in this Circuit. United States v. Minor, 398 F.2d 511 (2d Cir. 1968), cert. granted 395 U.S. 932, 89 S. Ct. 2000, 23 L. Ed. 2d 447 (1969). See also United States v. Matos, 409 F.2d 1245 (2d Cir. 1969); United States v. Morales, 406 F.2d 1135 (2d Cir. 1969); United States v. Oliveros, 398 F.2d 349 (2d Cir. 1968). We adhere to the reasoning of the Minor decision.


2
Affirmed.



Notes:


*
 Senior Circuit Judge, sitting by designation